Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/20/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 2008/0041861 (Crawford et al. hereinafter).
In re claim 17, with reference to Figs. 1 and 1a, Crawford et al. discloses: A container comprising: an integrally molded container having: a body (2/4) defining a receptacle for receiving an article disposed therein and having an opening providing access to the receptacle; and a lid (3) integrally formed with the body (at 4) and connected to the body via a living hinge (5), the lid being movable between a first open position wherein the opening to the receptacle is at least partially uncovered (see Fig. 1) and a second closed position wherein the lid covers the opening of the receptacle defined by the body (See Fig. 1a), the lid further including a lock (18) for securing the lid to the body when the lid is moved to the second closed position, wherein a rim (4) of the opening of the body includes a slot (between 24 and 25) receiving the lock of the lid, a portion of the body forming the slot being removable (at 25) to permit the lock of the lid to be disengaged from the body to move the lid toward the first open position (paragraph 0045).

[AltContent: textbox (1st Mating Structure)][AltContent: textbox (2nd Mating Structure)][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    985
    643
    media_image1.png
    Greyscale


In re claim 19, with reference to the figs. noted above, Crawford et al. discloses the claimed invention including wherein the lock includes a first mating structure extending from the lid and the body includes a second mating structure for mating with the first mating structure to secure the lid to the body when in the second closed position (see Fig. 1a above).
In re claim 20, with reference to the figs. noted above, Crawford et al. discloses the claimed invention including wherein the lock further includes a tamper-evident seal (25) that prevents the lid from being opened until the seal is removed (paragraph 0045).
In re claim 21, with reference to the figs. noted above, Crawford et al. discloses the claimed invention including wherein the removable portion of the body prevents the lid from being opened from the second closed position until the seal removable portion is removed (paragraph 0045).
In re claim 22, with reference to the figs. noted above, Crawford et al. discloses the claimed invention including wherein the body further defines a recess for receiving at least a portion of an object so that the container may be rested on the object (i.e. recess at 17/29 rests upon lid of another container for stacking, paragraph 0044).
In re claim 23, with reference to the figs. noted above, Crawford et al. discloses the claimed invention including wherein the object is a conventional 2x4 board or stud and the recess is sized to fit the container securely on the 2x4 board or stud to allow the container to be rested securely thereon.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (placed on a 2x4 board) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.  Note that a properly cut 2x4 board could be placed within the recess of the bottom of the container of Crawford et al.
In re claim 24, with reference to the figs. noted above, Crawford et al. discloses the claimed invention including wherein the body is formed by a bottom wall (17) with sidewalls extending upward therefrom, the sidewalls terminating at a distal end and defining the opening at the distal end of the sidewalls, with the recess being positioned in the bottom wall (see fig. 1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. as applied to claim 24 above, and further in view of US PG Pub no. 2005/0205570 (Ramirez et al. hereinafter).
In re claim 25, with reference to the Figs. noted above, Crawford et al. discloses the claimed invention except wherein the recess is formed in both the bottom wall and sidewalls.
However, with reference to Figs. 1 and 5, Ramirez et al. discloses a container wherein a recess is formed in the bottom and sidewalls of the container in order to form two compartments within the container. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have extended to the recess of Crawford et al. through a front and rear wall as taught by Ramirez et al. for the purposes of forming compartments in the container as well as retaining the ability to stack atop a lower container lid as taught by Crawford et al.
Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. as applied to claim 17 above, and further in view of Vogel et al. (of record).
In re claims 26 and 27, with reference to the Figs. noted above, Crawford et al. discloses the claimed invention except at least one structure extending from an inner surface of the body and protruding into the receptacle defined by the body to hinder nesting of a second container too far within the receptacle to avoid vacuum sealing of the containers to one another, the body is formed by a bottom wall with sidewalls extending upward therefrom, and the at least one structure extending from the inner surface of the body and protruding into the receptacle defined by the body comprises four protruding structures that are substantially triangular in shape and protrude from the sidewall of the body, the protruding structures having a first end proximate the bottom wall and a second end spaced from the bottom wall and positioned above the first end and closer to the opening of the receptacle, with the protruding structures protruding further into the receptacle at their first end proximate the bottom wall and tapering toward the sidewalls at their second end.
However, with reference to Fig. 3, Vogel et al. discloses a container with at least one structure (24) extending from an inner surface of the body and protruding into the receptacle defined by the body to hinder nesting of a second container too far within the receptacle to avoid vacuum sealing of the containers to one another (paragraph 0023), the body is formed by a bottom wall (30) with sidewalls (20) extending upward therefrom, and the at least one structure extending from the inner surface of the body and protruding into the receptacle defined by the body comprises four protruding structures (24) that protrude from the sidewall of the body, the protruding structures having a first end proximate the bottom wall and a second end spaced from the bottom wall and positioned above the first end and closer to the opening of the receptacle (note that the fins 24 engage vertical exterior channels at the intersections of the sidewalls which would center the nested container).
While Vogel et al. fails to disclose are substantially triangular in shape and with the protruding structures protruding further into the receptacle at their first end proximate the bottom wall and tapering toward the sidewalls at their second end, it would have been obvious to one of ordinary skill in the art at the time of the invention to have ensured that the shape of the fins 24 are tapered as claimed since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, paragraph 0020 applicant has not disclosed any criticality for the claimed limitations.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the container of Crawford et al. with the denesting fins of Vogel et al. for the purposes of facilitating easy denesting of nested containers (Vogel et al. paragraph 0023).


Allowable Subject Matter
Claims 1-16 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733